Citation Nr: 0816617	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic myositis and strain of the lumbar paravertebral 
muscles, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for strain and myositis of the lumbar 
paravertebral muscles.  The veteran subsequently perfected 
this appeal.

In September 2004, the veteran and his friend testified 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A transcript of the hearing is associated 
with the claims folder and has been reviewed.  During the 
hearing, the veteran submitted additional evidence with a 
waiver of initial RO consideration.  In October 2004, the 
veteran submitted more evidence, VA treatment records dated 
from September 2004 to October 2004, directly to the Board 
along with a waiver.

In February 2005, the Board remanded the case for further 
development.

In a July 2005 rating decision, the RO increased the 
evaluation for strain and myositis of the lumbar 
paravertebral muscles to 40 percent, effective February 27, 
2002.  Because the maximum schedular evaluation for the 
lumbar spine disability was not assigned, the veteran's 
increased rating claim remains in controversy.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In June 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by chronic myositis, a minor strain, and 
intervertebral disc syndrome (IDS).  The veteran is in 
receipt of the maximum schedular evaluation for limitation of 
lumbar spine motion, and there is no evidence of ankylosis of 
the entire thoracolumbar spine.  The medical evidence does 
not more nearly approximate a finding of pronounced IDS, or a 
finding of incapacitating episodes having a total duration of 
at least six weeks during the past year. 

2.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected chronic myositis and strain of the lumbar 
paravertebral muscles are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.71a, 4.121a, 
4.124a, Diagnostic Codes 5237, 5243, 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The RO initially provided the veteran with VCAA notice in a 
March 2002 letter, prior to the initial AOJ decision in this 
matter.  The RO then sent additional VCAA notice in May 2003, 
March 2005, July 2006, January 2007, and October 2007.  
Collectively, these letters informed the veteran of what 
evidence was required to substantiate his increased rating 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
a January 2008 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder also contains the 
veteran's service medical records, a hearing transcript, 
treatment records from the VA Medical Centers in Orlando and 
Tampa; evidence from the United States Office of Personnel 
Management; records from the Social Security Administration; 
and a Boston Diagnostic Imaging report.  Furthermore, the 
veteran was given the opportunity to provide testimony at a 
personal hearing, and was afforded VA medical examinations in 
October 2002, May 2005 and May 2007.  Also, a VA addendum to 
the examination May 2007 report was provided in October 2007.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice cited above, as well as in an April 2004 
statement of the case, and supplemental statements of the 
case dated in July 2005 and January 2008.  Cumulatively, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
the claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating IDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Supplemental statements of the case issued in August 2003 and 
January 2008 provided the veteran with notice of the amended 
regulations, and he was given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  The 
veteran has not responded with additional evidence.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5292 provided a 40 percent evaluation for 
severe limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 10 percent evaluation for slight limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

The Rating Schedule also provided a 10 percent evaluation for 
mild IDS; a 20 percent evaluation for IDS when moderate with 
recurring attacks; a 40 percent evaluation for IDS that is 
severe with recurring attacks and intermittent relief ; and a 
60 percent evaluation for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Diagnostic Code 5295 provided a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a maximum evaluation of 
40 percent for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...........30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

Analysis

The veteran filed an increased rating claim for his service-
connected lumbar spine disability in February 2002, at which 
time such disability was evaluated as 10 percent disabling.  

During an October 2002 VA examination, the veteran reported 
daily back problems.  He reported feeling uncomfortable upon 
prolonged sitting, and reported difficulties lifting heavy 
objects.  He denied any radicular symptoms.  On examination, 
there was mild tenderness to palpation of the lower lumbar 
spine.  The veteran flexed to about 5 to 10 degrees, strictly 
limited by his own effort.  He could extend approximately 10 
degrees.  Flexion and extension caused him discomfort.  As he 
sat in a chair, he flexed to approximately 30 to 40 degrees.  
Muscle strength in the lower extremities was 5/5.  Deep 
tendon reflexes were 2+, and 1+ at the patellar and Achilles 
tendons, respectively, and were equal, bilaterally.  
Sensation was grossly intact throughout.  X-rays of the 
lumbar spine showed some degenerative changes throughout 
without loss of disc space height.  Diagnoses were:  
lumbosacral strain, lumbar spine disability without radicular 
symptoms, moderate intensity.  

VA treatment record dated in December 2002 shows continued 
complaint of low back pain, in pertinent part.  Impression 
was mild degenerative lumbar disc disease, rule out spinal 
stenosis.

Computer tomography (CT) scan of the lumbar spine taken at 
the VA in February 2003 showed mild left L4-5 and right L5-S1 
neural foraminal stenosis.

Magnetic resonance images (MRI) scan of the lumbar spine 
taken at the VA in August 2003 shows mild left L4 neural 
foraminal stenosis; no central canal stenosis was present.

According to a VA treatment note dated in April 2004, the 
veteran complained of persistent low back pain, in pertinent 
part.  On examination there was some tenderness in his low 
back with mild limitation of motion.  Straight leg raising 
caused some back discomfort, but no true radiation was noted.  
Impression, in pertinent part, was chronic lumbar strain with 
early degenerative disc disease.   

An October 2004 VA orthopedic note showed an impression of 
low back pain with intermittent sciatica. 

According to a March 2005 VA clinical note, there was 
tenderness, especially in the left lumbar area.  The examiner 
noted that the veteran had moderate limitation of motion.  
Straight leg raising on the left side caused pain radiating 
to his left buttock and thigh.  Deep tendon reflexes were 
present and symmetrical, and his motor function was intact.  
Impression, in pertinent part, was degenerative disc disease 
of the lumbar spine, with intermittent left sciatica.

On May 2005 VA examination of the spine, the veteran's spine 
was erect, and his posture and gait were somewhat hesitant.  
The examiner stated that he did not have loss of the kyphotic 
curvature, however his lumbar spine was straight.  Curvature 
of the spine was normal.  There did not appear to be any 
dissymmetry, or lack of rhythm of the spinal motion on 
ambulation.  The examiner noted that the examination was very 
painful.  The veteran was unable to complete certain portions 
of the examination in that he became very distraught, 
tearful, and fatigued.  Weakness of the lower back and spine 
were obvious.  The veteran had a lack of endurance.  He was 
unable to do repetitive motion in that he was in too much 
pain.  His facial grimaces and body language indicated that 
he was in pain.  His paraspinous muscles were palpably 
tender.  Bilateral paraspinous muscle spasms were noted, left 
greater than right.   Straight leg raises were positive, yet 
labored.  He was unable to touch his toes, forward flex, and 
backward flex.  The examiner noted that x-rays showed mild 
degenerative changes.  Diagnosis was chronic low back pain 
and disc disease at least as likely as not service-connected.  

In a July 2005 rating decision, the RO increased the 
evaluation to 40 percent, effective February 27, 2002, the 
date of the increased rating claim.  

In July 2006, the veteran underwent a magnetic resonance 
imaging (MRI) scan of the lumbar spine.  Impression was mild 
bulging of disc material at L3-L4, L4-L5, and L5-S1 discs; 
and mild scattered bony degenerative changes.

On May 2007 VA examination, flexion of the thoracolumbar 
spine was to 15 degrees with pain, and extension was to 10 
degrees with pain. The examiner noted that there was evidence 
of grossly positive Waddell signs,  noting the veteran's 
complaint of excruciating low back pain with axial load on 
head, and the inability to flex his hip when on examining 
table, but able to flex to 90 degrees in a seated position.  
Diagnosis was lumbar strain with low back pain.  

In October 2007, an addendum was provided by a VA physician.  
The physician noted that on May 2007 examination, the veteran 
was found to have grossly positive Waddell signs.  The 
physician noted that his range of motion was significantly 
decreased, however based on the report, the physician stated 
that it seems that the decrease in range of motion may have 
been an exaggerated pain response on the part of the veteran.  
It was noted that the veteran was able to sit comfortably 
with his hips flexed to 90 degrees, but had a strong pain 
response when examined on the table.  In addition, the 
physician noted that the veteran was described as having no 
significant incapacitating episodes over the past year.  His 
motor and sensory examination was normal, as were his 
reflexes.  The physician noted that the veteran may have some 
chronic low back pain, but that is a minor strain, and his x-
rays do not show any neurocompressive pathology that would 
result in radicular symptoms.

Analysis

On review of all relevant evidence, the Board finds that an 
evaluation in excess of 40 percent is not warranted for the 
veteran's service-connected lumbar spine disability.  In this 
regard, an evaluation greater than 40 percent is not 
available under former Diagnostic Codes 5292 or 5295, as that 
is the maximum schedular evaluation available.  There is also 
no basis for an evaluation in excess of 40 percent based on 
limitation of motion due to any functional loss, as the 
veteran is receiving the maximum schedular evaluation for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board also finds that the veteran's service-connected 
lumbar spine disability has not resulted in unfavorable 
ankylosis of the entire thoracolumbar spine, so as to warrant 
a 50 percent evaluation under the current General Rating 
Formula for Diseases and Injuries of the Spine.  For VA 
compensation purposes, "unfavorable ankylosis" is a condition 
in which the entire thoracolumbar spine, relevant here, is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  The medical evidence of record 
does not show that the veteran has ankylosis.  X-rays taken 
in conjunction with VA examinations conducted in October 
2002, May 2005, and May 2007 are negative for ankylosis.  
Thus, an evaluation in excess of 40 percent is not warranted 
under the current General Rating Formula for Diseases and 
Injuries of the Spine.

As noted, the veteran's disc disease has been medically 
related to his military service.  Under the former criteria 
for rating IDS, a higher evaluation is not warranted under 
Diagnostic Code 5293.  In this regard, while the record 
contains an impression of intermittent sciatica on VA 
treatment notes dated in October 2004, March 2005, and July 
2006, and bilateral spasms were noted on March 2005 VA 
examination report, the Board finds that medical evidence 
does not more nearly approximate a finding of pronounced IDS.  
Significantly, the medical evidence shows no more than mild 
disc disease, and there is no evidence of absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  As such, the 
Board finds that an evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 5293.  

The Board has also considered whether a higher evaluation is 
warranted for IDS based on incapacitating episodes, however, 
the evidence does not support a finding that the veteran's 
disc disease results in incapacitating episodes having a 
total duration of at least six weeks during the during the 
past 12 months.  As noted above, an incapacitating episode is 
one where a physician has prescribed bedrest.  The veteran's 
medical evidence of record is negative for such instructions.  
Thus, a higher evaluation is not warranted for IDS based on 
incapacitating episodes.  

The Board has also considered whether a separate evaluation 
is warranted since under the provisions of 38 C.F.R. § 
4.121a, Diagnostic Code 8520, as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability evaluation, moderate 
incomplete paralysis warrants a 20 percent disability 
evaluation, moderately severe incomplete paralysis warrants a 
40 percent disability evaluation, and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability evaluation 
is warranted for complete paralysis, where the foot dangles 
and drops, there is no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.

As noted, the evidence during the appeal period shows some 
diagnoses of intermittent sciatica, and bilateral paraspinous 
muscle spasms were noted on March 2005 VA examination.  
However, the remaining evidence does not show any significant 
abnormal neurological findings.  On the most recent 
examination in May 2007, no sensory abnormalities were noted.  
Muscle strength of the lower extremities was normal, with the 
exception of ankle dorsiflexion strength of 4/5.  There was 
also no evidence of muscle atrophy or abnormal muscle tone.  
Further, the VA physician who provided an addendum in October 
2007 stated that the veteran's x-rays did not show any 
neurocompressive pathology that would result in radicular 
symptoms.  As such, the Board finds that a separate 
evaluation for neurological impairment is not warranted.  

In sum, the veteran's lumbar spine disability is manifested 
by chronic myositis, a minor strain, and mild IDS.  While the 
veteran flexed to only 10 degrees on October 2002 VA 
examination, and to 15 degrees on May 2007 VA examination, it 
was noted that the veteran had exaggerated his symptoms.  The 
grossly positive Waddell signs demonstrated on May 2007 VA 
examination are suggestive of nonorganic back pain.  

The Board acknowledges the veteran's assertion that his low 
back disability has worsened, and his friend's December 2006 
statement to the effect that the veteran has always 
complained of back pain and is unable to participate in 
activities due to back pain.  The veteran and his friend are 
competent as a lay person to report that on which they have 
first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, they are not competent to offer a 
medical opinion as to the extent of the veteran's disability, 
as there is no evidence of record that they have  specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.

As the preponderance of the evidence is against the veteran's 
increased rating claim for a lumbar spine disability, the 
benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, while the May 2007 VA examiner noted that that the 
veteran's low back disability prevents the veteran from 
participating in chores, exercise, and sports,  
the evidence of record does not suggest that this case 
presents an exceptional or unusual disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment due to service-connected lumbar spine 
disability, or otherwise render a schedular rating 
impractical.  There is also no indication that his service-
connected lumbar spine disability has produced marked 
interference with employment.  Finally, the evidence does not 
show that the veteran is frequently hospitalized for his 
service-connected lumbar spine disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action. VAOPGCPREC 6-96 (1996).







ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar spine disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


